Beck, J.
1. The defendants as to whom the court granted a nonsuit had been stockholders in a corporation which had become insolvent, and the plaintiff sought to recover of these defendants the amount of the unpaid subscriptions for the shares of stock-for which it was claimed they were- individually liable under the charter of the corporation. But it appears that the shares of stock of these defendants had been transferred to other parties prior to the failure; and it not appearing that the failure of the corporation took place within six months after the date of the transfer of the stock, the court did not err in granting the nonsuit. Civil Code (1910), §§ 2247, 2248.
2. There was no material error in the rulings of the court as to the admis-’ sion and rejection of testimony.

Judgment affirmed.


All the Justices concur.